PER CURIAM.
Johnson appeals a summary denial of his motion to vacate judgment and sentence. Fla.R.Crim.P. 3.850. He alleges that his Fourteenth Amendment Due Process rights were violated since the state failed to conduct a pre-trial lineup. He also claims that the state used unnecessarily suggestive procedures by using a second photographic display for an in-court identification. Both grounds for relief should have been raised'when Johnson directly appealed his conviction. Therefore, he is precluded from raising them now. Von Eberstein v. State, 270 So.2d 444 (Fla. 1st D.C.A. 1972). Matters known at the time of trial are not appropriate for collateral attack, and collateral attack will not be used as a substitute for appeal. State v. Matera, 266 So.2d 661, 666 (Fla.1972). Accordingly, the order denying the motion for post-conviction relief is AFFIRMED.
BOYER, Acting C. J., MILLS and BOOTH, JJ., concur.